Case 1:20-cv-00052-SPW Document 14-1 Filed 06/22/20 Page 1 of 4

Guy W. Rogers

Jon A. Wilson

BROWN LAW FIRM, P.C.

315 North 24" Street

P.O, Drawer 849

Billings, MT 59103-0849

Tel. (406) 248-2611

Fax (406) 248-3128

Attorneys for Defendants Watchtower Bible and Tract Society of New York, Inc.,
and Watch Tower Bible and Tract Society of Pennsylvania

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

TRACY CAEKAERT, and CAMILLIA ) Cause No. CV 20-52-BLG-SPW

MAPLEY,
Plaintiffs,
VS.
WATCHTOWER BIBLE AND AFFIDAVIT OF
TRACT SOCIETY OF NEW YORK, PHILIP BRUMLEY, ESQ.

INC., WATCH TOWER BIBLE AND
TRACT SOCIETY OF
PENNSYLVANIA, and BRUCE
MAPLEY SR.,

Me Nee ie cet eel gt nae Ser Set Mpa Ne Sneath Smet” Nae “lt Net re Name ea

Defendants.

 

STATE OF NEW YORK )
:SS
County of Putnam )
I, Philip Brumley, first being duly sworn, hereby depose and state:

1. I am General Counsel for defendant Watch Tower Bible and Tract

Society of Pennsylvania. (““WTPA”).

Affidavit of Philip Brumley, Esq. - 1
Case 1:20-cv-00052-SPW Document 14-1 Filed 06/22/20 Page 2 of 4

2. In this role, | have direct knowledge of the information contained in
this Affidavit.

3, WTPA is a non-profit religious membership corporation formed in
1881 under the non-profit corporation laws of the State of Pennsylvania.

4. WPTA’s registered office is located at 1 Kings Drive, Tuxedo Park,
New York.

5. WTPA has its own assets, liabilities, offices, board of directors, and
officers, separate from every other entity used by Jehovah’s Witnesses.

6. WTPA is not the direct or indirect parent or subsidiary of any other
corporation involved in this action.

7. WTPA does not have (and never has had) offices in Montana, does
not own assets in Montana, and does not have employees in Montana.

8. WTPA does not conduct business in Montana, and is not and never
has been registered to carry on business in Montana.

9. WTPA has no agent for service of process in Montana.

10. WTPA has no contact with congregations of Jehovah’s Witnesses
located in Montana.

11. WTPA does not establish or disseminate policy or procedure to

congregations of Jehovah’s Witnesses in Montana.

Affidavit of Philip Brumley, Esq. - 2
Case 1:20-cv-00052-SPW Document 14-1 Filed 06/22/20 Page 3 of 4

12. WTPA does not appoint or remove elders, ministerial servants or
publishers in congregations of Jehovah’s Witnesses in Montana.

13. WYTPA exists to provide certain business needs of Jehovah’s
Witnesses including, among other things, holding copyright to books, magazines,
songs, and videos. It also provides international humanitarian aid to communities
after natural disasters.

14. The publications to which WTPA owns copyrights include The
Watchtower and Awake! magazines, as well books, tracts and brochures that are
used to explain various aspects of the Bible.

15. WTPA does not author the substantive content or print hard copies of
the books, magazines, brochures and tracts referred to above.

16. On the contrary, the copyrighted materials are published by co-
defendant Watchtower Bible and Tract Society of New York, Inc. (hereinafter
“WTNY”), a separate corporation.

17. WTNY was organized and exists under the laws of the State of New
York as a not-for-profit religious corporation. Its headquarters are in Wallkill, New

York.

Affidavit of Philip Brumley, Esq. - 3
Case 1:20-cv-00052-SPW Document 14-1 Filed 06/22/20 Page 4 of 4

FURTHER THIS AFFIANT SAYETH NAUGHT.

DATED this | 4* _!4*° day of June, 2020.

y DrAp Brut

” Fhilip Brumley, Esq. 7

SUBSCRIBED and SWORN to before me by Philip Brumley, Esq., this

19© day of June, 2020.

By: ZC WM.

Notary Public for the State of New York

BENJAMIN BD. MULLINS
Notary Public, State cf New York
No. 01MU6314626 Qualified in Putnam County
Cerificate filed in Nes. Yor, County
Conunissicn expires Novembes 19, 2922

Artucwer 3 paces
BEAR EMBOSMENT.

Affidavit of Philip Brumley, Esq. - 4
